Citation Nr: 1417887	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-47 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel





INTRODUCTION

The Veteran served on active duty from January 1966 to August 1969, from May 1971 to November 1978, and from September 1979 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied a TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently service-connected for left ventricular hypertrophy (30 percent disabling); posttraumatic stress disorder (PTSD) (30 percent disabling); diabetes mellitus (20 percent disabling); a right ankle disability (10 percent disabling); and hypertension (0 percent disabling).  His combined total rating is 70 percent.  However, the Veteran does not meet the criteria for consideration of a TDIU on a scheduler basis as he does not have one disability that is rated as 40 percent or 60 percent disabling, and also does not meet the criteria under 38 C.F.R. § 4.16 (2013) to combine disabilities in order to obtain one 40 or 60 percent rating.  

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Services, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  

With regard to the threshold question as to whether the Veteran is unemployable, the Board finds that a VA opinion is necessary prior to submission for extra-schedular consideration.  In that regard, the Veteran reports that he worked as a grocery bagger at a commissary for about 25 hours per week from 1990 to 2005, making between $725.00 to $1000.00 per month in cash tips.  

A review of the record reflects that in May 2007, a VA vocational rehabilitation counselor confirmed that the Veteran was in an independent living program because it was not reasonably feasible for him to achieve a vocational goal.  He was determined to not be able to work and sustain gainful employment in a competitive job market due to his disabilities.  A March 2007 vocational rehabilitation record states that the Veteran suffered from multiple health problems, including pulmonary hypertension which he said caused him to feel dizzy, an enlarged heart, and severe ankle, leg, and hip pain, as well as PTSD from which he had been suffering since returning from Vietnam.  He had worked as a grocery bagger because he did not feel comfortable venturing out and had been socially isolated for years.  A March 2007 psychiatric record showed that the Veteran had recently quit working as a grocery bagger due to increased ankle pain.  The record also shows that he complained of occasional chest pain and dyspnea when bending over to lift groceries while he was working as a bagger, and pain in the left wrist and thumb when bagging groceries.  A July 2007 vocational rehabilitation assessment includes a finding that the Veteran's work impairment would include anxiety, fear of others, avoidance of stressful situations, and fear of people wanting to get to know him.

On December 2007 VA psychiatric examination, the Veteran reported that he had quit working as a grocery bagger due to hip and ankle pain.  After conducting mental status examination, the examiner determined that the Veteran's PTSD was within the moderate range.  He had coped with the symptoms by finding a relatively low stress occupation and by isolating himself socially.  

A May 2010 VA examination found no functional limitations related to his diabetes mellitus.

In this case, however, a VA opinion as to whether his service-connected disabilities prevent the Veteran from obtaining and maintaining substantially gainful employment has not been obtained, and in light of his noted occupational impairments assessed in 2007, such an opinion should be obtained.

Moreover, the Veteran has been awarded Social Security Administration disability benefits and has submitted that award decision.  Thus, the RO should obtain his complete Social Security Administration record.  

Finally, if a vocational rehabilitation file exists for the Veteran, such should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available records from the Social Security Administration pertaining to the Veteran's disability benefits.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records.

2.  Associate any vocational rehabilitation file with the claims file.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records.

3.  After completion of the foregoing, schedule the Veteran for a VA examination(s) to address the effects of his service-connected disabilities on his capacity to obtain and hold employment.  The examiner must be provided with the Veteran's claims file for review.  The Veteran's service-connected disabilities are: left ventricular hypertrophy, PTSD, diabetes mellitus, right ankle arthritis, and hypertension. 

After examining the Veteran and reviewing the claims file, the examiner should express an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, listed above, either singly or jointly, would prevent him from obtaining or retaining employment, consistent with his education and occupational experience, irrespective of age and any non-service-connected disorders.  If the examiner finds that the Veteran is capable of sedentary employment, the examiner should discuss that conclusion.

A complete rationale must be provided for the opinions expressed.

4.  Thereafter, submit the file to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration for assignment of a TDIU on an extra-schedular basis, per 38 C.F.R. § 4.16(b).

5.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board..

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



